745 N.W.2d 781 (2008)
Debra JACKSON, Successor Personal Representative of the Estate of Shirley Jackson, Deceased, Plaintiff-Appellee,
v.
HENRY FORD HEALTH SYSTEM, a/k/a Henry Ford Hospital, Michael S. Eichenhorn, M.D., and Vencor Hospital, a/k/a Kindred Hospitals East, L.L.C., d/b/a Kindred Hospital Detroit, Defendants-Appellees, and
Michigan Hospitalists, P.C., and Masood Ahmad, M.D., Defendants-Appellants, and
Harpel S. Jande, M.D., Defendant.
Debra Jackson, Successor Personal Representative of the Estate of Shirley Jackson, Deceased, Plaintiff-Appellee,
v.
Henry Ford Health System, a/k/a Henry Ford Hospital, Michael S. Eichenhorn, M.D., Michigan Hospitalists, P.C., Masood Ahmad, M.D., and Harpel S. Jande, M.D., Defendants-Appellees, and
Vencor Hospital, a/k/a Kindred Hospitals East, L.L.C., d/b/a Kindred Hospital Detroit, Defendant-Appellant.
Debra Jackson, Successor Personal Representative of the Estate of Shirley Jackson, Deceased, Plaintiff-Appellee,
v.
Henry Ford Health System, a/k/a Henry Ford Hospital, and Michael S. Eichenhorn, M.D., Defendants-Appellants, and
Vencor Hospital, a/k/a Kindred Hospitals East, L.L.C., d/b/a Kindred Hospital Detroit, Michigan Hospitalists, P.C., and Masood Ahmad, M.D., Defendants-Appellees, and
Harpel S. Jande, M.D., Defendant.
Docket Nos. 130529, 130591, 130594. COA No. 263766.
Supreme Court of Michigan.
March 24, 2008.
On order of the Court, the motion for reconsideration of this Court's October 17, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.